             Case 1:20-cr-00219-PAE Document 15 Filed 09/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                         20-CR-219 (PAE)
                        -v-
                                                                               ORDER
 ALLEN COLON, a/k/a, “Poe,”

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

        The Court today held a status conference in this case, and set the following schedule for

the defendant’s anticipated motion to suppress the fruits of (1) at least two allegedly unlawful

searches and (2) an allegedly suggestive identification procedure.

        1.      The defense’s motion to suppress and supporting memorandum of law and

affidavit are due October 16, 2020.

        2.      The Government’s opposition and any supporting materials are due October 30,

2020.

        3.      The Court will hold a telephonic conference with counsel and the defendant on

November 2, 2020, at 9:30 a.m., to discuss the suppression motions and to identify the

testimony and physical evidence to be adduced at the forthcoming suppression hearing.

        4.      An evidentiary hearing, to the extent necessary on defendant’s suppression

motion, will be held on November 13, 2020, beginning at 9 a.m., in courtroom 1305 of the

Thurgood Marshall United States Courthouse.

        For the reasons set forth on the record of today’s conference, the Court excluded time

until November 13, 2020, pursuant to 18 U.S.C. § 3161(h)(7)(A).
        Case 1:20-cr-00219-PAE Document 15 Filed 09/23/20 Page 2 of 2




      SO ORDERED


                                                PaJA.�
                                               ______________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: September 23, 2020
       New York, New York




                                      2
